Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s response filed 3/15/2021 has been entered.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 11, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0189358 to Boufarguine in view of U.S. Publication 2019/0043219 to Tezaur.

Regarding claim 1, Boufarguine teaches a computing device, comprising: 
a logic machine (see paragraph 85); and
a storage machine comprising instructions executable by the logic machine to receive image data obtained by an image sensor of a camera (see paragraph 85), the image data capturing a calibration pattern comprising a plurality of calibration features for each of a plurality of imaged calibration features in the image data, determine an object space location of the imaged calibration feature (see paragraphs 35 and 51); and
determine a distance between the object space location and a corresponding ray of a camera model, the camera model defining a plurality of rays that each represent a relationship of an image space location on the image sensor to object space, and each ray comprising a first coordinate at a first distance from the image sensor and a second coordinate at a second distance from the image sensor (see paragraphs 54-58);
determine a value of a cost function based on the distances determined for the plurality of imaged calibration features (see paragraph 60);
use the camera model in a machine vision application (see paragraph 7).

However, Tezaur teaches for each object space location, fit the corresponding ray to the object space location by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition (see paragraphs 55-57).  
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the cost function fitting modeling of a ray location as taught by Tezaur with the display of Boufarguine for the purpose of simply replacing a known method for adjusting a camera model with another for predictable results.

Regarding claim 2, Boufarguine in view of Tezaur teaches the computing device of claim 1.  Boufarguine teaches wherein the image data comprises a plurality of images (see Fig. 2). 

Regarding claim 3, Boufarguine in view of Tezaur teaches the computing device of claim 1.  Boufarguine teaches wherein the camera is a part of a non-central imaging system (see paragraphs 35, 57 and 58).

Regarding claim 4, Boufarguine in view of Tezaur teaches the computing device of claim 3.  Boufarguine teaches wherein the camera is positioned to receive light refracted through a lens (see paragraph 35-36).



Regarding claim 7, Boufarguine in view of Tezaur teaches the computing device of claim 1.  Boufarguine teaches further comprising instructions executable to recalibrate the camera model after one or more of damage to the computing device and replacement of a part of the computing device (see paragraph 7 after damage or replacement is intended use and not given patentable weight because the calibration in the reference can be used anytime including after those situations).

Regarding claim 8, Boufarguine in view of Tezaur teaches the computing device of claim 1.  Boufarguine teaches wherein the instructions executable to adjust the camera model are executable to modify the corresponding ray such that the distance between the object space location and the corresponding ray is reduced (see paragraphs 57-60).

Regarding claim 11, Boufarguine in view of Tezaur teaches the computing device of claim 1.  Boufarguine teaches wherein the object space location is determined based upon a transformation from a calibration pattern coordinate system to a coordinate system of the camera (see paragraphs 23 and 35-37).

Regarding claim 12, Boufarguine in view of Tezaur teaches a computing device, a method, comprising:

for each of a plurality of imaged calibration features in the image data (see paragraphs 7-12),
determining an object space location of the imaged calibration feature (see paragraphs 56-58), and
determining a distance between the object space location and a corresponding ray of a camera model, the camera model defining a plurality of rays that each represent a relationship of an image space location on the image sensor to object space, and each ray comprising a first coordinate at a first distance from the image sensor and a second coordinate at a second distance from the image sensor (see paragraphs 56-60);
determining a value of a cost function based on the distances determined for the plurality of imaged calibration features (see paragraph 60); and
Boufarguine does not teach for each object space location, fitting the corresponding ray to the object space location by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition.  
However, Tezaur teaches for each object space location, fit the corresponding ray to the object space location by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition (see paragraphs 55-57).  
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the cost function fitting modeling of a ray location as taught by Tezaur with the display of Boufarguine for the purpose of simply replacing a known method for adjusting a camera model with another for predictable results.



Regarding claim 15, Boufarguine in view of Tezaur teaches the method of claim 12.  Boufarguine teaches further comprising readjusting the camera model based upon a recalibration pattern after one or more of damage to the computing device and replacement of a part of the computing device (see paragraph 7 after damage or replacement is intended use and not given patentable weight because the calibration in the reference can be used anytime including after those situations).

Regarding claim 16, Boufarguine in view of Tezaur teaches the method of claim 12.  Boufarguine teaches wherein adjusting the camera model comprises modifying the corresponding ray such that the distance between the object space location and the corresponding ray is reduced (see paragraphs 57-60).

Regarding claim 18, Boufarguine in view of Tezaur teaches the method of claim 17.  Boufarguine teaches wherein adjusting the camera model comprises adjusting the camera model on a subpixel scale (see paragraph 36 and 59 where the operations work on fractions or the pixel distances).

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0189358 to Boufarguine in view of U.S. Publication 2018/0061056 to Zhao and U.S. Publication 2019/0043219 to Tezaur.


a camera comprising an image sensor (see paragraph 27);
a logic machine (see paragraph 64); and
a storage machine comprising instructions executable by the logic machine to via the camera (see paragraph 62), obtain image data capturing a calibration pattern comprising a plurality of calibration features;
for each of one or more imaged calibration features in the image data, determine an object space location of the imaged calibration feature (see paragraph 39);
determine a distance between the object space location and a corresponding ray of a camera model, the camera model defining a plurality of rays that each represent a relationship of an image space location on the image sensor to object space (see paragraphs 44 and 45);
determine a value of a cost function based on the distances determined for the plurality of imaged calibration features (see paragraphs 44 and 45);
adjust the camera model until the cost function meets a target condition (see paragraphs 44 and 45); 
use the camera model in a machine vision application (see paragraph 18); and 
recalibrate the camera model after one or more of damage to the head-mounted display device and replacement of a part of the head-mounted display device (see paragraph 45 after damage or replacement is intended use and not given patentable weight because the calibration in the reference can be used anytime including after those situations).
Zhao does not teach and each ray comprising a first coordinate at a first distance from the image sensor and a second coordinate at a second distance from the image sensor;

However, Boufargaine teaches for each object space location, fit the corresponding ray to the object space location by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition (see paragraph 58).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine using the full ray coordinates as taught by Boufargaine with the image sensor calibration of Zhao for the purpose of substituting a known calculation method for another for predictable results.
Zhao does not teach for each object space location, fit the corresponding ray to the object space location by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition.  
However, Tezaur teaches for each object space location, fit the corresponding ray to the object space location by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition (see paragraphs 55-57).  
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the cost function fitting modeling of a ray location as taught by Tezaur with the display of Zhao in view of Boufargaine for the purpose of simply replacing a known method for adjusting a camera model with another for predictable results.

. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0189358 to Boufarguine in view of U.S. Publication 2019/0043219 to Tezaur and U.S. Publication 2018/0061056 to Zhao.

Regarding claims 5 and 13, Boufarguine in view of Tezaur teaches the computing device of claims 1 and 12.  Boufarguine does not teach wherein the instructions executable to use the camera model in the machine vision application are implemented by an eye-tracking system.
However, Zhao teaches wherein the instructions executable to use the camera model in the machine vision application are implemented by an eye-tracking system (see Fig. 1 and paragraph 21).
	It would have bene obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the eye tracking HUD implementation of Zhao with the machine vision device of Boufarguine in view of Tezaur for the purpose of substituting one type of display experience and form factor for another for predictable results.

Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0189358 to Boufarguine in view of U.S. Publication 2019/0043219 to Tezaur and U.S. Publication 2019/0073792 to Fletcher.


However, Fletcher teaches wherein the relationship of the image space location to object space is encoded by one or more splines (see paragraph 113).
	It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the spline mapping of a scene techniques with the machine vision device of Boufarguine in view of Tezaur for the purpose of substituting one type of image mapping analysis for another for predictable results.

Regarding claim 10, Boufarguine in view of Tezaur and Fletcher teaches the computing device of claim 9.  Fletcher teaches wherein the instructions executable to adjust the camera model are executable to adjust one or more parameters of the one or more splines (see paragraph 113).

Response to Arguments

Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.  Regarding Applicants arguments about Boufarguine, Applicant doesn’t point to deficiencies, just characterizes the reference.  Since Boufarguine is cited to teach the new amendment “and each ray comprising a first coordinate at a first distance from the image sensor and a second coordinate at a second distance from the image sensor,” it is explained here.  Paragraph 58 teaches “a ray is traced from the position of the depth camera at time n-1, towards the reconstruction volume, passing through each pixel of this virtual view, and when it intersects the surface (i.e. when it goes from a voxel with positive distance to a next voxel with negative distance) an associated point is created at the surface d(x,y,z)”.
Regarding Tezaur a new reference by the same inventor has been cited in this action, making the arguments moot.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625